Exhibit 10.2
FORM OF INVESTOR PURCHASE AGREEMENT
June 19, 2008
INX Inc.
6401 Southwest Freeway
Houston, TX 77074
Ladies and Gentlemen:
     Each of the undersigned entities set forth on Schedule I hereto (each, the
“Investor”), hereby confirms and agrees with you, with respect to itself, as
follows:
     1. This Purchase Agreement (the “Agreement”) is made as the date hereof
between INX Inc., a Delaware corporation (the “Company”), and the Investor that
is a signatory to this Agreement.
     2. The Company has authorized the sale and issuance of 900,000 shares of
its common stock (the “Shares”), par value $0.01 per share (the “Common Stock”),
to certain investors (the “Offering”), as more fully described in that certain
Placement Agency Agreement (the “Placement Agency Agreement”) dated the date
hereof by and between the Company and Raymond James & Associates, Inc. (the
“Placement Agent”), a copy of which has been furnished to the Investor. All
defined terms used herein and not otherwise defined shall have the same meanings
ascribed to such terms in the Placement Agency Agreement.
     3. Subject to execution by the Company and the Placement Agent of the
Placement Agency Agreement and delivery of the Pricing Disclosure Materials, the
Company and the Investor agree that such Investor will purchase from the Company
and the Company will issue and sell to such Investor the number of shares of
Common Stock set forth opposite such Investor’s name on Schedule I hereto, at a
purchase price of $11.00 per share, pursuant and subject to the Terms and
Conditions for Purchase of Shares attached hereto as Annex I and incorporated
herein by reference as if fully set forth herein. The Investor acknowledges that
the Offering is not being underwritten by the Placement Agent and that there is
no minimum offering amount. Shares will be credited to the Investor using
customary book-entry procedures.
     4. The Investor represents that, except as set forth below, (a) it has had
no position, office or other material relationship within the past three years
with the Company or persons known to it to be affiliates of the Company,
(b) except as set forth on Schedule II hereto, neither it, nor any group of
which it is a member or to which it is related, beneficially owns (including the
right to acquire or vote) any securities of the Company and (c) it is not a, and
it has no direct or indirect affiliation or association with any, FINRA member
as of the date hereof.
     5. The Investor confirms that it has had full access to all filings made by
the Company with the Securities and Exchange Commission, including the
Registration Statement and any Issuer Free Writing Prospectus, and that it was
able to read, review, download and print each such filing.

 



--------------------------------------------------------------------------------



 



     Please confirm that the foregoing correctly sets forth the agreement
between us by signing in the space provided below for that purpose.

                          AGREED AND ACCEPTED:    
 
               
 
  Name of Investor:                          
 
               
 
      By:        
 
               
 
               
 
      Name:        
 
               
 
               
 
      Title:        
 
               

          INX INC.    
 
       
By:
       
 
       
 
       
Name:
       
 
       
 
       
Title:
       
 
       

 